                Case 19-10729-MFW              Doc 345       Filed 07/11/19        Page 1 of 2



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

In re:
                                                          Chapter 11
ORCHIDS PAPER PRODUCTS
COMPANY, et al.,1                                         Case No. 19-10729 (MFW)

                   Debtors.                               Jointly Administered


                        NOTICE OF AGENDA OF MATTERS SCHEDULED
                        FOR HEARING ON JULY 15, 2019 AT 2:00 P.M. (ET)

MATTERS WITH CERTIFICATE OF NO OBJECTION AND CERTIFICATION OF
COUNSEL

1.       Motion of Debtors for Entry of an Order Extending Time to File Notices of Removal of
         Civil Actions [Docket No. 310; Filed: 6/29/2019]

         Objection Deadline:                July 8, 2019 at 4:00 p.m.

         Related Document(s):

                   a)     Certificate of No Objection Regarding Motion of Debtors for Entry of an
                          Order Extending Time to File Notices of Removal of Civil Actions
                          [Docket No. 343; Filed: 7/11/2019]

                   b)     Proposed Order

         Response(s) Received:              None.

         Status:          A certificate of no objection has been filed. No hearing is necessary
                          unless the Court directs otherwise.

2.       Motion of Debtors for Entry of an Order Authorizing Debtors to Maintain Certain
         Information in the Filed APA Schedules in Redacted Form [Docket No. 311; Filed:
         6/29/2019]

         Objection Deadline:                July 8, 2019 at 4:00 p.m.



1
 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are Orchids Paper Products Company, a Delaware corporation (6944), Orchids Paper Products Company of
South Carolina, a Delaware corporation (7198), and Orchids Lessor SC, LLC, a South Carolina limited liability
company (7298). The location of the Debtors’ mailing address is 201 Summit View Drive, Suite 110, Brentwood,
Tennessee 37027.

69459409.1
               Case 19-10729-MFW         Doc 345     Filed 07/11/19    Page 2 of 2



         Related Document(s):

                   a)   Notice of Filing of Schedules to Stalking Horse Agreement [Docket No.
                        183; Filed: 5/22/2019]

                   b)   [Sealed] Notice of Filing of Unredacted Schedules to Stalking Horse
                        Agreement Pursuant to L.R. 9018-1(d) [Docket No. 341; Filed: 7/10/2019]

                   c)   Certification of Counsel Regarding Order Authorizing Debtors to Maintain
                        Certain Information in the Filed APA Schedules in Redacted Form
                        [Docket No. 344; Filed: 7/11/2019]

         Response(s) Received:        Informal comments from the United States Trustee

         Status:        A revised proposed form of order has been filed under certification of
                        counsel. No hearing is necessary unless the Court directs otherwise.

Dated: July 11, 2019                         Respectfully submitted,
       Wilmington, Delaware
                                             POLSINELLI PC

                                              /s/ Shanti M. Katona
                                             Christopher A. Ward (Del. Bar No. 3877)
                                             Shanti M. Katona (Del. Bar No. 5352)
                                             Brenna A. Dolphin (Del. Bar No. 5604)
                                             222 Delaware Avenue, Suite 1101
                                             Wilmington, Delaware 19801
                                             Telephone: (302) 252-0920
                                             Facsimile: (302) 252-0921
                                             cward@polsinelli.com
                                             skatona@polsinelli.com
                                             bdolphin@polsinelli.com
                                             -and-
                                             Jerry L. Switzer, Jr. (Admitted Pro Hac Vice)
                                             150 N. Riverside Plaza, Suite 3000
                                             Chicago, Illinois 60606
                                             Telephone: (312) 819-1900
                                             Facsimile: (312) 819-1910
                                             jswitzer@polsinelli.com

                                             Counsel to the Debtors and
                                             Debtors in Possession




                                                2
69459409.1
